DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 13-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WIPO document to Serrette (WO 95/28545, hereafter Serrette).
With regards to claim 1, it discloses a tapered nose tool for a wellbore comprising: a housing (12); a plurality of doors (16a-d) articulated to the housing, the doors having a closed position (Fig. 1) where they collectively form a tapered geometry and an open position (Fig. 6) where they allow through passage of other well tools (46).
With regards to claim 2, it discloses the doors are shaped such that when in the closed position, a flow port (52, disclosed as a “passage” for a lead cord, it is port through which fluid may flow) is left open.
With regards to claim 3, it discloses the doors are shaped such that when in the closed position, a complete closed nose is formed (Fig. 5).
With regards to claim 5, it discloses a biasing configuration (36) to urge the doors to a closed position.


With regards to claim 13, it discloses an opening member on one or more of the plurality of doors (the inside surface of the door (16a-d) is broadly read as the opening member, since contact from 46 results in the opening of the tool).
With regards to claim 14, it discloses a method for operating in a wellbore comprising: running the tool as claimed in claim 1 into a wellbore; negotiating downhole profiles with the tool; and opening the doors of the tool (Fig. 1 to Fig. 6).
With regards to claim 15, it discloses running another tool (46) through the open doors.
With regards to claim 19, it discloses a wellbore system comprising: a borehole in a subsurface formation; a first tubular structure in the borehole; and a tool as claimed in claim 1 disposed within or as a part of the first tubular structure (pg. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serrette in view of Menezes et al. (US 2008/0173481, hereafter Menezes).
With regards to claims 4, 10 and 11, Serrette shows all the limitation of the present invention except, it does not disclose that there are magnets oriented to attract the doors to a closed position.  Menezes discloses a downhole openable bit (14).  It includes a number of latching mechanisms (207, para 40) designed to hold the closing portion (203).  The latching mechanisms are disclosed as a number of things including magnets (para 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a magnetic connection as shown in Menezes at the end of the cone of Serrette.  This would be done because a magnetic connection is commonly used in the downhole art as a reliable breakable bond downhole that has a set strength depending on the magnets.
	With regards to claim 12, Neither Serrette nor Menezes discloses that the magnetic connection utilizes a permanent magnet.  It is taken as Official Notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a permanent magnet for the magnetic connection of modified Serrette.  This would be done because it is common practice to utilize and electromagnetic connection or a permanent magnetic connection interchangeably depending on the environment that the tool is being utilized within or the strength of the bond needed.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serrette in view of the British document to Thomson (GB 2223829 A, hereafter Thomson).
With regards to claim 6, Serrette shows all the limitation of the present invention except, it does not disclose that the biasing configuration is a torsion spring. Thomson discloses a closable valve cone that is closed using the biasing of a torsion spring. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the torsion spring of Thomson to bias the member of Serrette.  This would be done because various biasing means may be used in downhole equipment with predictable results.
	With regards to claim 7-9, Serrette as modified by Thomson shows all the limitation of the present invention except, it does not disclose the biasing configuration is a leaf spring, 
a tension spring or a cone spring.  It is taken as Official Notice that a leaf spring, 
a tension spring or a cone spring are all biasing means that may be used as mechanical substitutes for of biasing means in the design of a downhole tool with predictable results.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a leaf spring, 
a tension spring or a cone spring on the member of Serrette to bias it towards a closed position.
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676